                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DONNETTE MARIE HAZLETT,

               Plaintiff,

vs.
                                                      Case No. 19-1099-DDC
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

            Defendant.
___________________________________

                                MEMORANDUM AND ORDER

       On April 26, 2019, plaintiff filed a Complaint against the Commissioner of the Social

Security Administration. Doc. 1. Her Complaint seeks judicial review under 42 U.S.C.

§ 405(g) of a decision by the Commissioner of the Social Security Administration denying

benefits. Id. at 1. Plaintiff also has moved for leave to file this action in forma pauperis. Docs.

5, 5-1. On May 9, 2019, plaintiff submitted a motion seeking leave to proceed in forma pauperis

with an affidavit of financial status supporting this request. Docs. 4, 4-1. Then, on May 24,

2019, plaintiff filed a second motion with a more detailed affidavit. Docs. 5, 5-1.

       Under 28 U.S.C. § 1915(a)(1), the court may authorize a person to commence an action

without prepaying fees after submitting an affidavit demonstrating an inability to pay. The court

has broad discretion to grant or deny permission to proceed in forma pauperis. United States v.

Garcia, 164 F. App’x 785, 786 n.1 (10th Cir. 2006). But, the court cannot act arbitrarily or deny

an application on erroneous grounds. Id. “[T]he movant must show a financial inability to pay

the required filing fees.” Id. (quoting Lister v. Dep’t of the Treasury, 408 F.3d 1309, 1312 (10th

Cir. 2005)).
       After reviewing plaintiff’s most recent financial affidavit (Doc. 5-1), the court finds that

she has made a sufficient showing that she is unable to pay the required filing fees. The court

thus grants plaintiff’s request for leave to file this action without payment of fees, costs, or

security under 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion to

Proceed In Forma Pauperis (Doc. 5) is granted. The Clerk shall prepare a summons under

Federal Rule of Civil Procedure 4 on plaintiff’s behalf. The Clerk shall issue the summons to the

United States Marshal or Deputy Marshal, whom the court appoints under Federal Rule of Civil

Procedure 4(c)(3), to effect service.

       IT IS FURTHER ORDERED THAT plaintiff’s first Motion to Proceed in Forma

Pauperis (Doc. 4) is denied as moot.

       IT IS SO ORDERED.

       Dated this 14th day of June, 2019, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  2
